Citation Nr: 0739339	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to March 
1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina (RO) which granted service 
connection for a skin condition and assigned a 30 percent 
evaluation effective June 21, 2001.   

The Board remanded the case to the RO for further development 
in December 2006.  Development has been completed and the 
case is once again before the Board for review.

FINDING OF FACT

The veteran's skin disorder does not result in ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations; is not exceptionally repugnant; does not 
affect more than 40 percent of the entire body or more than 
40 percent of exposed areas of the body; and has not required 
constant or near-constant systemic therapy during the past 12 
months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, Code 
7806 (effective prior to and from Aug. 30, 2002).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an October 2001 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  Despite the inadequate timing of this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In that regard, the November 2001 VCAA notice 
letter addressed the veteran's original application for 
service connection.  In December 2002, the RO awarded service 
connection for a skin disorder and assigned a 30 percent 
evaluation, effective June 21, 2001.  Therefore, the November 
2001 letter served its purpose in providing VCAA notice and 
its application is no longer required because the original 
claim has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for a skin disorder.  Pursuant to a December 2006 
remand, the RO issued another VCAA notice in January 2007.  
The RO readjudicated the veteran's claim in an August 2007 
supplemental statement of the case.  Thus, any notice error 
has been cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the agency of original jurisdiction's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the agency of original 
jurisdiction) see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The veteran's service medical records, private treatment 
records, VA examinations, a hearing transcript, and various 
lay statements have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran's service-connected skin disorder is currently 
rated under Diagnostic Code 7899-7806 for dermatitis or 
eczema.  See 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.27 
(2007) (hyphenated diagnostic codes may be used when a rating 
an unlisted condition by analogy; the additional code shown 
after the hyphen identifies the basis for the evaluation 
assigned).  Rating by analogy is appropriate for an unlisted 
condition where a closely related condition, which 
approximates the anatomical localization, symptomatology, and 
functional impairment, is available. 38 C.F.R. § 4.20 (2007).

During the pendency of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The effective 
date rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
can apply the revised rating schedule. See VAOPGCPREC 3-00. 
Subsequent to the effective date of the revised schedular 
criteria, the RO evaluated the veteran's request for an 
increased rating under both the "old" and the "revised" 
rating criteria for Diagnostic Code 7806.

Under the "old" Diagnostic Code 7806, a 30 percent 
evaluation is assigned for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  See 38 
C.F.R. § 4.118 Diagnostic Code 7806 (2001).  A maximum 50 
percent evaluation is assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id. 

Under the "revised" Diagnostic Code 7806, effective on 
August 30, 2002, a 30 percent evaluation is assigned for 
dermatitis or eczema with involvement of 20 to 40 percent of 
the entire body or of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2007).  A maximum evaluation 
of 60 percent requires involvement of more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.  A disability under 
Diagnostic Code 7806 may also be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7802, 7803, 7804, and 7805) depending on 
the predominant disability. Id.  

A February 2002 treatment report from Dr. J.H.D., Jr. noted 
that the veteran had no frank rash, although he had itchy 
skin for which he recently started seeing a dermatologist.  
An April 2002 letter from Dr. G.C.Z. at the Columbia Skin 
Clinic shows that the veteran was seen in January 2000.  The 
veteran had some mild eczematous type eruptions on his arms 
bilaterally at that time.  He was treated with cream for 
eczema.  

During a November 2002 VA examination, the veteran reported 
that he had been to four for five different dermatologists 
and his skin had been scraped, but no diagnosis had been 
secured.  He complained of itching, burning pain about his 
arms and neck more so than on his back.  His dermatologists 
thought that the irritation may be related to contact 
dermatitis due to soaps or detergents.  The veteran reported 
that he had tried many medications including Vistaril as 
needed.  The veteran used Triamcinolone cream 0.1% daily for 
the past two years.  He also took Xanax as needed for itching 
and insomnia.  

Examination of the skin reflected a very diffuse involvement 
that was worse over weather exposed areas.  The veteran had 
dry, slightly erythematous appearing skin that was worse 
about the posterior surface of his hands, forearms, and about 
his neck.  There was no ulceration or crusting.  There were 
no focal lesions.  There did not appear to be any system or 
nervous manifestations except for insomnia and itching.  
There had not been a biopsy of the skin done.  The scrapings 
were indeterminate.  There were no disfiguring scars.  The 
veteran was assessed with dry, itching, and chronically 
irritated skin and with hypersensitive dermatitis.  The 
examiner stated that the findings appeared to be mild at that 
time and the treatment the veteran was on was apparently 
adequate. 

The veteran submitted photographs in November 2003 which show 
a rash on the left upper arm.

During a February 2004 VA examination, the veteran reported 
that when he returned from Desert Storm he began having 
intermittent rashes on his forearms and on the back of his 
neck.  He stated that the rash was the same as was it was the 
first time it occurred.  At most, the rash would recur a 
couple of times a week, and at least every two weeks.  The 
rash did clear completely between treatments.  The veteran 
stated that he had tried all over-the-counter steroids 
without effect.  He had also tried PO Prednisone, purple 
light therapy, and Xanax for itching.  The veteran reported 
having extremely severe outbreaks approximately five times 
per year.  He denied any systemic symptoms such as fevers, 
chills, myalgias, or arthralgias.  He reported that the rash 
occurred on his arms or the back of his neck and usually only 
one place at a time.  

Examination of the skin showed a small area of the rash on 
the veteran's left forearm.  The veteran also provided 
pictures of the rash when it was at its most severe.  The 
rash was well demarcated.  Examination reflected vesicular 
lesions with an erythematous base and some underlying macular 
erythema.  There were no scars left behind when the rash 
healed.  There was no sign of underlying infection.  The 
veteran was diagnosed with a recurrent skin rash.  The 
examiner stated that it was unclear exactly what was causing 
the skin rash.  The veteran stated that he had a biopsy done, 
but those records were not available to the examiner and it 
was unclear if the biopsy provided a clear diagnosis.  The 
rash did not seem to be causing any permanent disfigurement 
as it did not leave any pigmentation changes behind, and one 
could not tell where the rash had been previously.

The Board finds that an increased evaluation for a skin 
disorder is not warranted under the "old" Diagnostic Code 
7806, where the veteran's skin rash is not shown to result in 
ulceration, extensive exfoliation or crusting, and systemic 
or nervous manifestations.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).  November 2002 and February 2004 VA 
examinations note specifically that the veteran's skin rash 
did not result ulceration or crusting, and while the former 
examination revealed insomnia and itching, the more recent 
examiner indicated that there were no systemic or nervous 
manifestations including fevers, chills, myalgias, or 
arthralgias.  In any event, for a higher evaluation under the 
former criteria, there must be, in pertinent part, evidence 
of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations.  Further, the veteran's 
skin disorder is not shown by objective medical evidence to 
be exceptionally repugnant so as to warrant a higher 
evaluation.  Id.  The November 2002 VA examiner noted that 
findings appeared to be mild at that time, and the February 
2004 VA examiner indicated that the rash did not cause any 
permanent disfigurement.  

From August 30, 2002, the Board finds that a higher 
evaluation is not available under the "revised" Diagnostic 
Code 7806 effective on August 30, 2002.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2007).  November 2002 and 
February 2004 VA examinations no not reflect a skin disorder 
involving more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected.  The November 2002 
VA examination reflects a very diffuse involvement that was 
worse over weather exposed areas, and the rash was noted to 
be mild at that time.  November 2003 photographs submitted by 
the veteran reflect a rash on the left upper arm.  The 
veteran reported during the February 2004 examination that 
the rash occurred on his arms or the back of his neck and 
usually only one place at a time.  The February 2004 VA 
examination reflects only a small area of the rash on the 
veteran's left forearm at that time.  The veteran is not 
shown to require constant or near-constant systemic therapy 
during the past 12-month period for treatment of his skin 
disorder.  

The Board, therefore, finds that a higher evaluation is not 
warranted under Diagnostic Code 7806, effective prior to or 
from August 30, 2002.  See 38 C.F.R. § 4.118.  The Board 
notes that a disability under Diagnostic Code 7806 may also 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 
7803, 7804, and 7805) depending on the predominant 
disability. See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2007).  The veteran's skin disorder, however, has not been 
shown to result in disfigurement of the head, face, or neck 
or scars.  

In making this determination, the Board has also considered 
the veteran's own statements in support of his claim.  
However, medical evidence of record does not show that the 
veteran's disability has increased to warrant a higher 
evaluation than that currently assigned by the RO.  

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the veteran's service-connected skin 
disorder.  The appeal is accordingly denied. 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation for a skin disorder in excess of 30 
percent is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


